Storrs, J.
The only question now presented for our advice, and which arises on the motion in arrest of judgment, *37is, whether the superior court has jurisdiction of this cause. The action was brought to that court, by appeal from county court. The declaration contains several counts, in neither of which, as is apparent on their face, did the claim, when the cause was appealed, amount to seventy dollars, although the aggregate of the claims in the several counts exceeds that sum, and more than that sum is demanded in the ad damnum clause: so that the question is, whether by combining together several claims, neither of which by itself is sufficient to give jurisdiction to the superior court, jurisdiction can be conferred. This depends on the true construction of the statute conferring appellate jurisdiction on that court. After providing that “all actions wherein the matter in demand does not exceed the value of seventy dollars, except such matters as may be tried by a justice of the peace, shall be heard and finally determined by the county court,”—the statute (p. 57. tit. 2. s. 62.) prescribes, that “ in any action brought to and tried by the county court, wherein the debt, damage, or matter in dispute, shall exceed the value of seventy dollars, (with an exception which has no application to the present case,) if either party shall be aggrieved by the sentence or judgment of such court, an appeal shall be allowed to the next superior court.” Although, by a literal construction of this act, it might perhaps embrace all actions tried in the county court, in which the aggregate amount of the claims, contained in the several counts, should be more than seventy dollars, by considering the “debt, damage, or matter in dispute” to consist of such aggregate sum; yet we are entirely satisfied, that such is not its true meaning, and that it would not comport with the intention of the legislature. It may, however, well admit of a doubt, whether the very words do not rather exclude the appellate jurisdiction of the superior court, as to every debt or matter in dispute, which does not exceed in amount seventy dollars. But, without criticising the words of the statute, the intention of the legislature is quite plain. It was to give final jurisdiction to the county court of all claims not exceeding that amount, (with the exceptions specified) and of course, to limit the appellate jurisdiction of the superior court to all claims, with those exceptions, which should exceed that sum. It was deemed quite safe, and *38therefore expedient, to limit the final trial of claims not exceeding that amount to the county court, leaving the revision of all decisions on questions of law to the ordinary remedy by writ of error; while as to larger claims, it was deemed proper to furnish an opportunity for another trial of the facts in the superior court. If the claim of the plaintiff is correct, that the aggregate amount of the claims declared on is to determine the jurisdiction, it is obvious that the object of the legislature may, in all cases, be most easily frustrated; for nothing more would be necessary than to add to a count for a claim, however small, others which should be for no larger, or even fictitious causes of action, in order to confer jurisdiction on the superior court: and thus the trial of the smallest claims, even those within the final jurisdiction of a justice of the peace, might be drawn into the superior court. It is scarcely necessary to say, that such could not have been the intention of the legislature. It is true, that counts for different causes of action may be joined in the same declaration, and tried together; but, for the purpose of ascertaining jurisdiction, the counts must be viewed separately; and the court has not jurisdiction to try the cause of action in any count, unless it would have such jurisdiction, if it were the only count in the declaration; since it is difficult to conceive how the court can take cognizance of several distinct claims together, of neither of which separately it would possess jurisdiction.
It is insisted by the plaintiff, that although the amount in controversy was not, when the action was appealed, sufficient in any of the counts to give the superior court jurisdiction, yet that when the action was tried in that court, the interest which had accrued on the claims declared on, since the appeal was taken, had increased such amount above the sum necessary to authorize an appeal; and therefore, that the court had jurisdiction. If however that court had no jurisdiction when the action was appealed, it could not acquire it, by any thing which subsequently took place. The appeal was unauthorized and void. On the principle contended for, by the plaintiff, an appeal might be taken on the smallest imaginable claim drawing interest, and by merely procrastinating the trial sufficiently long, the superior court might acquire *39jurisdiction, although at all times previously it might and should be dismissed for want of jurisdiction.
The superior court having no jurisdiction of the cause, an examination of the other points presented becomes unnecessary. Our advice is, that judgment be arrested.
In this opinion the other Judges concurred, except Church, J., who was not present.
Judgment to be arrested.